     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 1 of 15 Page ID #:1




1     Jeremy D. Jass, SBN 279466
      jeremy@jasslaw.com
2     Jass Law
3     4510 E. Pacific Coast Highway, Suite 400
      Long Beach, CA 90804
4
      Telephone: (562) 340-6299
5
6
      Attorneys for Plaintiff
      CHRISTIAN KIANDRE RUGLEY
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11                                               Case No.: 2:18-CV-8617
12    CHRISTIAN KIANDRE RUGLEY,
                                                 COMPLAINT FOR DAMAGES
13
14                           Plaintiff,          Violation of Civil Rights –
15                                               Unlawful/Unreasonable Seizure;
                                                 Excessive Force
16                vs.                            (42 U.S.C. § 1983)
17                                               Violation of Cal. Civil Code §52.1
                                                 False Arrest/False Imprisonment
18
                                                 Assault and Battery
19                                               Negligence
20    CITY OF LOS ANGELES; CHACON,               Statutory Liability
      individually and as Police Officer No.:    (Gov’t Code § 815.2)
21    38388 for the Los Angeles Police
22    Department; PEARSON, individually and      DEMAND FOR JURY TRIAL
      as Police Officer No.: 39773 for the Los
23
      Angeles Police Department; and DOES 1      (Amount demanded exceeds
24    through 50,                                $25,000)
25
26                           Defendants.
27
28


                            COMPLAINT FOR DAMAGES;
                             DEMAND FOR JURY TRIAL

                                            1
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 2 of 15 Page ID #:2




1                               JURISDICTION AND VENUE
2           1.     This Court has original jurisdiction over this action for damages under
3     the laws of the State of California, under 42 U.S.C. § 1983, the United States
4     Constitution and common law principles, to redress a deprivation under color of
5     state law of rights, privileges and immunities secured to Plaintiff by said statutes,
6     and by the First, Fourth, and Fourteenth Amendment of the United States
7     Constitution.
8           2.     Venue is proper in the Court because the parties reside in, and all
9     incidents, events and occurrences giving rise to this action occurred in, the County
10    of Los Angeles, California.
11          3.     On or about October 3, 2017, Plaintiff CHRISTIAN KIANDRE
12    RUGLEY (“RUGLEY” or “Plaintiff”), presented to the City of Los Angeles a
13    Claim for Damages based on the acts, omissions, damages, and injuries herein
14    complained of, pursuant to Government Code § 911.2. On or about April 9, 2018,
15    Defendant City of Los Angeles deposited in the mail a written rejection of
16    Plaintiff’s claim.
17                                          PARTIES
18          4.     Plaintiff RUGLEY, at all times herein mentioned, was a resident of
19    the County of Los Angeles, State of California.
20          5.     Defendant, City of Los Angeles (“the City”), is an incorporated
21    municipality organized and existing under the laws of the State of California and
22    wholly located within the State of California. At all times herein mentioned,
23    Defendant CITY possessed the power and authority to adopt policies and prescribe
24    rules, regulations and practices affecting the operation of the Los Angeles Police
25    Department, and particularly said Department’s Patrol, Internal Investigations,
26    Training and Personnel Divisions and other operations and subdivisions presently
27    unidentified to Plaintiff, and their tactics, methods, practices, customs, and usages
28    related to their dealings with the public, detainment and arrest protocols, the use

                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                2
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 3 of 15 Page ID #:3




1     and deployment of dangerous weapons, the use of force, the powers of arrest by its
2     rank and file, internal investigations, personnel supervision and meaningful records
3     review and maintenance.
4           6.     The Los Angeles Police Department (“the Department”) is an
5     operating department of the City.
6           7.     Defendant CHACON (“CHACON”) is a Police Officer with the Los
7     Angeles Police Department. He maintained this position at all times relevant to
8     these claims. In doing the things alleged herein, CHACON acted under color of
9     state law, and within the course and scope of his employment.
10          8.     Defendant PEARSON (“PEARSON”) is a Police Officer with the Los
11    Angeles Police Department. He maintained this position at all times relevant to
12    these claims. In doing the things alleged herein, PEARSON acted under color of
13    state law, and within the course and scope of his employment.
14          9.     Defendant DOES 1 through 50 are not known or identified at this
15    time. On information and belief, Plaintiff alleges that each Doe is in some manner
16    responsible for the wrongs alleged herein, and that each such Defendant advised,
17    encouraged, participated in, ratified, directed, or conspired to do, the wrongful acts
18    alleged herein. When the true names and capacities of said Defendants become
19    known, Plaintiff will seek relief to amend this complaint to show their true
20    identities in place of their fictitious names as DOES 1 through 50. Defendants, and
21    each of them, were the agents, employees and servants of every other Defendant.
22    Defendants acted in the course and scope of said agency, service and employment
23    at all relevant times.
24          10.    At all times herein mentioned, Defendants CHACON, PEARSON,
25    and DOES 1-50, inclusive, and each of them, were employees of the City of Los
26    Angeles and the Los Angeles Police Department.
27          11.    At all times relevant, each individual Defendant was acting within the
28    course and scope of their employment as Police Officers of the CITY, and under

                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                3
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 4 of 15 Page ID #:4




1     the color of state law, and as the employee, agent and representative of each and
2     every other Defendant.
3           12.    Plaintiff is informed and believes and thereon alleges that each of the
4     Defendants designated as a DOE is intentionally and negligently responsible in
5     some manner for the events and happenings herein referred to, and thereby
6     proximately caused injuries and damages as herein alleged. The true names and
7     capacities of DOES 1 through 50, inclusive, and each of them, are not now known
8     to Plaintiff who therefore sues said Defendants by such fictitious names, and
9     Plaintiff will seek leave to amend this Complaint to show their true names and
10    capacities when the same have been ascertained.
11          13.    Defendants, and each of them, did the acts and omissions hereinafter
12    alleged in bad faith and with knowledge that their conduct violated well
13    established and settled law.
14                             PRELIMINARY ALLEGATIONS
15          14.    On April 6, 2017, Plaintiff picked up a friend of his, in his 2007
16    Cadillac DTS and drove to the gas station located at the intersection of Vernon and
17    Western in the City of Los Angeles.
18          15.    Plaintiff backed his vehicle into a parking stall in the gas station
19    parking lot and parked the vehicle.
20          16.    Plaintiff then began looking through his center console for change to
21    make a purchase inside the gas station market.
22          17.    Shortly after Plaintiff parked, and while his head was still down
23    looking for change in his center console, CHACON and PEARSON drove their
24    police vehicle directly in front of Plaintiff’s vehicle, blocking him in.
25          18.    CHACON and PEARSON then activated their police lights, and
26    approached Plaintiff.
27          19.    CHACON and/or PEARSON then demanded to see Plaintiff’s
28    driver’s license.

                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                 4
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 5 of 15 Page ID #:5




1           20.    Plaintiff responded by asking officers CHACON and PEARSON if he
2     committed a crime or if there was something wrong.
3           21.    CHACON and/or PEARSON immediately drew his taser, pointed it at
4     Plaintiff, and ordered Plaintiff out of the vehicle.
5           22.    Plaintiff was confused and asked if CHACON and PEARSON wanted
6     him to get out of the vehicle or to get his driver’s license, and they ordered him out
7     of the vehicle.
8           23.    CHACON and PEARSON told Plaintiff that he was now going to jail,
9     and his vehicle would be impounded. Plaintiff again asked what crime had been
10    committed and told the officers that he does not consent to any searches.
11          24.    CHACON and/or PEARSON then pushed Plaintiff against a nearby
12    wall and shoved Plaintiff’s face into the wall, and handcuffed Plaintiff.
13          25.    When handcuffing PLAINTIFF, CHACON and/or PEARSON
14    intentionally ratcheted the cuffs down too tight, injuring Plaintiff’s wrist.
15          26.    CHACON and PEARSON proceeded to search Plaintiff and his
16    vehicle without reasonable suspicion, probable cause, consent or a warrant.
17          27.    CHACON and PEARSON did not find any contraband on Plaintiff or
18    inside his vehicle.
19          28.    Plaintiff was detained for an unreasonable and prolonged period of
20    time that elevated his detention to an arrest. During this time Plaintiff repeatedly
21    asked why he was being treated like this and CHACON and/or PEARSON
22    responded by telling Plaintiff, “We will tell you when you go to jail.”
23          29.    During his detainment and false arrest Plaintiff asked CHACON and
24    PEARSON for their names and badge numbers. CHACON and/or PEARSON told
25    Plaintiff if he wanted their information he would have to wait for a Sergeant.
26    Plaintiff replied that he did not need to see a Sergeant, he merely wanted
27    CHACON and PEARSON’s names and badge numbers.
28


                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                 5
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 6 of 15 Page ID #:6




1           30.    Sometime later, a Sergeant with the Los Angeles Police Department
2     arrived on scene. Plaintiff asked the Sergeant if he was free to leave, and the
3     Sergeant told Plaintiff he would be free to leave in a few minutes.
4           31.    The officers then told Plaintiff’s friend to leave and took Plaintiff to
5     the back of the police vehicle.
6           32.    At the rear of the police vehicle PEARSON wrote Plaintiff a citation
7     for not having his driver’s license or insurance, despite Plaintiff’s insistence that
8     those items were in his vehicle.
9           33.    Plaintiff was later charged with violating Vehicle Code Sections
10    12951(A) – Driver’s License Not in Possession and 16028(A) – No Proof of
11    Insurance Upon Request. Those charges were later dismissed when Plaintiff
12    provided the Court with proof that he did in fact have a valid driver’s license and
13    insurance.
14          34.    Plaintiff later required treatment from his regular healthcare provider
15    to treat the wrist injuries he suffered at the hands of CHACON and PEARSON.
16          35.    Due to Defendants unreasonable actions, Plaintiff has suffered
17    physical injuries, including but not limited to, injuries to his wrists.
18          36.    At the time he was wrongfully detained, arrested, assaulted and
19    battered, Plaintiff was unarmed, defenseless, and made no furtive movements or
20    gestures whatsoever.
21          37.    The Defendants' treatment of Plaintiff caused him to suffer fear of
22    physical injury, fear of retaliation, fear of law enforcement, and fear of authority.
23    In addition to his physical injuries, Plaintiff also suffers from mental suffering,
24    physical impairment, inconvenience, anxiety, humiliation, and emotional distress.
25          38.    Defendants, and each of them, acted under color of state law as law
26    enforcement officers of the Los Angeles Police Department.
27          39.    The Defendants' actions were reckless, callous, and deliberately
28    indifferent to the Plaintiff’s federal and state protected rights.

                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                  6
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 7 of 15 Page ID #:7




1                           INCORPORATION BY REFERENCE
2           40.    Plaintiff refers to and re-pleads each and every allegation contained in
3     paragraphs 1 through 39, inclusive, of this Complaint, and by this reference
4     incorporates the same into each cause of action herein.
5                                FIRST CAUSE OF ACTION
6                 (VIOLATION OF CIVIL RIGHTS – 42 U.S.C. § 1983 –
7                       Unlawful/Unreasonable Seizure; Excessive Force)
8         Against Defendants CHACON, PEARSON, and DOES 1-25, inclusive.
9           41.    Commencing at or about the aforementioned date and place, without
10    cause or justification, and acting under color of law and within the course and
11    scope of their employment, Defendants CHACON, PEARSON, and DOES 1
12    through 25 and each of them, intentionally and maliciously deprived Plaintiff of his
13    rights secured to him by the First, Fourth, and Fourteenth Amendments to the
14    United States Constitution in that Defendants and each of them, subjected Plaintiff
15    to unreasonable, unnecessary and excessive force during his arrest even though no
16    strong government interest compelled the need for the officers to detain, arrest, use
17    force, including but not limited to doing the following:
18                 a.      Defendants used force even though Plaintiff had not committed
19          a crime, and even though he did not pose a threat of to the officers or to
20          others;
21                 b.      Defendants detained Plaintiff without reasonable suspicion,
22          probable cause, consent or a warrant; and this detention was for a prolonged
23          period of time elevating the detention to an arrest.
24                 c.      Plaintiff had not committed any crime, and did not and could
25          not have posed a threat to Defendants because he was complying with their
26          orders by exiting the car and moving to where the Defendants had
27          commanded him to. Further, when Plaintiff was handcuffed too tight he was
28          in a position of submission, posed no threat, was not suspected of

                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                7
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 8 of 15 Page ID #:8




1           committing any crime, let alone a violent or dangerous crime, and had no
2           weapon in his possession or on his person justifying the use of force against
3           him.
4                  f.     Defendants CHACON and/or PEARSON, and DOES 1-25 and
5           close enough to intercede and prevent the other from violating Plaintiff’s
6           constitutional rights; however, they each elected to stand-by and watch each
7           other violate Plaintiff’s federal and state protected rights.
8           42.    At all times during the events described herein, Defendants
9     CHACON, PEARSON, and DOES 1 through 25 and each of them assisted each
10    other in performing the various action described and lent their physical presence
11    and support and authority of their office to each other during the event.
12          43.    The unreasonable use of force by Defendants CHACON, PEARSON,
13    and DOES 1 through 25 and each of them, deprived Plaintiff of his right to be
14    secure in his person against unreasonable searches and seizures as guaranteed to
15    Plaintiff under the Fourth Amendment to the United States Constitution and
16    applied to state actors by the Fourteenth Amendment.
17          44.    As a legal result of Defendants’ acts and omissions as described,
18    Plaintiff suffered pain and suffering. Plaintiff suffered physical injuries, mental
19    suffering, and incurred medical bills for health care services necessary to treat
20    those injuries. Plaintiff continues to experience pain and suffering from the injuries
21    he sustained at the hands of Defendants.
22          45.    The aforementioned acts and omissions of Defendants were
23    committed by each of them knowingly, willfully and maliciously, with the intent to
24    harm, injure, vex, harass, and oppress Plaintiff, with a conscious disregard of
25    Plaintiff’s constitutional rights and conscious and deliberate indifference to the risk
26    of injury to Plaintiff, and by reason thereof, Plaintiff seeks punitive and exemplary
27    damages from Defendants, and each of them, in an amount as proved.
28


                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                 8
     Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 9 of 15 Page ID #:9




1                               SECOND CAUSE OF ACTION
2                       (VIOLATION OF CAL. CIVIL CODE § 52.1)
3                      Against Defendants CHACON, PEARSON, and
4                                DOES 1 through 25, inclusive.
5           46.    The actions of Defendants CHACON, PEARSON, and DOES 1
6     through 25, inclusive, as complained of herein, interfered with, and/or attempted to
7     interfere with, by use of threats, intimidation, and coercion, the exercise or
8     enjoyment by Plaintiff of the rights secure to him by the Constitution and laws of
9     the United States, and the rights secured to them by the California Constitution and
10    otherwise by California law, in violation of California Civil Code §52.1. Said
11    actions included using force and violence upon plaintiff to get him to submit to
12    said Defendants false arrest/false imprisonment of Plaintiff.
13          47.    Defendants CHACON, PEARSON, and DOES 1 through 25,
14    inclusive, are liable to Plaintiff for said violations of their Constitutional rights,
15    pursuant to California Civil Code §52.1, and California Government Code
16    §8815.2(a), 815.6, 820, 820.8.
17          48.    As a legal result of Defendants’ acts and omissions as described,
18    Plaintiff suffered pain and suffering. Plaintiff suffered physical injuries, mental
19    suffering, and incurred medical bills for health care services necessary to treat
20    those injuries. Plaintiff continues to experience pain and suffering from the injuries
21    he sustained at the hands of Defendants.
22          49.    The aforementioned acts and omissions of Defendants were
23    committed by each of them knowingly, willfully and maliciously, with the intent to
24    harm, injure, vex, harass, and oppress Plaintiff, with a conscious disregard of
25    Plaintiff’s constitutional rights and conscious and deliberate indifference to the risk
26    of injury to Plaintiff, and by reason thereof, Plaintiff seeks punitive and exemplary
27    damages from Defendants, and each of them, in an amount as proved.
28


                               COMPLAINT FOR DAMAGES;
                                DEMAND FOR JURY TRIAL

                                                  9
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 10 of 15 Page ID #:10




1          50.    In addition, as a legal result of Defendants’ acts and omissions as
2    described, Defendants committed a violation of California Civil Code §52.1, and,
3    therefore, Plaintiff is entitled to an award of treble compensatory damages against
4    Defendants, and each of them.
5                               THIRD CAUSE OF ACTION
6                     (FALSE ARREST/FALSE IMPRISONMENT)
7                                Under California State Law
8    Against Defendant CHACON, PEARSON, and DOES 1 through 25, inclusive.
9          51.    At or about the dates, time and places alleged herein, Defendants
10   CHACON, PEARSON, and DOES 1 through 25, did not have probable cause or
11   reasonable suspicion to believe that Plaintiff had committed a crime.
12         52.    Defendants CHACON, PEARSON, and DOES 1 through 25,
13   detained, restrained, and deprived Plaintiff of his liberty.
14         53.    Defendants CHACON, PEARSON, and DOES 1 through 25,
15   intentionally deprived Plaintiff of his freedom of movement by use of physical
16   force and violence.
17         54.    Plaintiff did not consent to said deprivation of his freedom of
18   movement by Defendants CHACON, PEARSON, and DOES 1 through 25, or to
19   the use of force and violence upon him.
20         55.    As a legal result of Defendants CHACON, PEARSON, and DOES 1
21   through 25, acts and omissions as heretofore described, Plaintiff suffered harm.
22         56.    The actions committed by Defendants CHACON, PEARSON, and
23   DOES 1 through 25, as heretofore described, constituted a false arrest/false
24   imprisonment of Plaintiff under California state law.
25         57.    Defendants CHACON, PEARSON, and DOES 1 through 25, and each
26   of them, are liable to Plaintiff for said false arrest/false imprisonment, pursuant to
27   Cal. Government Code §§ §8815.2(a), 815.6, 820, 820.8, and otherwise pursuant to
28   the common-law.

                              COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL

                                                10
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 11 of 15 Page ID #:11




1           58.    As a legal result of Defendants’ acts and omissions as described,
2    Plaintiff suffered pain and suffering. Plaintiff suffered physical injuries, mental
3    suffering, and incurred medical bills for health care services necessary to treat
4    those injuries. Plaintiff continues to experience pain and suffering from the injuries
5    he sustained at the hands of Defendants.
6           59.    The aforementioned acts and omissions of Defendants were
7    committed by each of them knowingly, willfully and maliciously, with the intent to
8    harm, injure, vex, harass, and oppress Plaintiff, with a conscious disregard of
9    Plaintiff’s constitutional rights and conscious and deliberate indifference to the risk
10   of injury to Plaintiff, and by reason thereof, Plaintiff seeks punitive and exemplary
11   damages from Defendants, and each of them, in an amount as proved.
12                            FOURTH CAUSE OF ACTION
13                              (ASSAULT AND BATTERY)
14                               Under California State Law
15   Against Defendant CHACON, PEARSON and DOES 1 through 25, inclusive.
16          60.    At or about the dates, time and places alleged herein, Defendants
17   CHACON, PEARSON, and DOES 1 through 25, without provocation, warrant,
18   necessity, or legal justification, assaulted and battered Plaintiff by pushing Plaintiff
19   against a wall, shoving his face into the wall, handcuffing Plaintiff too tight, and
20   did subject Plaintiff to verbal threats and unnecessary, unreasonable and excessive
21   force and violence, thereby causing Plaintiff’s injuries as herein described.
22          61.    As a legal result of Defendants CHACON, PEARSON, and DOES 1
23   through 25, acts and omissions as heretofore described, Plaintiff suffered physical
24   and mental injuries and incurred medical bills for health care services necessary to
25   treat those injuries.
26          62.    Defendants CHACON, PEARSON, and DOES 1 through 25, and each
27   of them, while acting under color of state law and in the course and scope of their
28   employment committed the aforementioned acts and omissions knowingly,

                              COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL

                                                11
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 12 of 15 Page ID #:12




1    willfully and maliciously, and with the intent to harm, injure, vex, harass and
2    oppress Plaintiff with conscious disregard to Plaintiff’s known rights and
3    deliberate indifference to the risk of injury to Plaintiff. By reason thereof, Plaintiff
4    seeks punitive and exemplary damages from Defendants individually, in an amount
5    according to proof.
6                               FIFTH CAUSE OF ACTION
7                                        (NEGLIGENCE)
8        Against Defendants CHACON, PEARSON, and DOES 1-50, inclusive.
9          63.    On or about the dates, time and places alleged herein, Defendants
10   CHACON, PEARSON, and DOES 1 through 50, inclusive, were charged with the
11   duty to protect and serve the citizens of Los Angeles, including ensuring their
12   safety. Plaintiff is informed and believes that Defendants had received training as
13   police officers to use good judgment and use sound and reasonable police practices
14   toward that end. Defendants also owed the public, including Plaintiff, the duty to
15   not cause harm.
16         64.    Defendants CHACON, PEARSON, and DOES 1 through 50,
17   inclusive, and each of them, breached these duties by injuring Plaintiff while acting
18   under color of state law and in the course and scope of their employment, and in
19   doing so they negligently, carelessly and/or recklessly failed to employ reason and
20   restraint, effective communication techniques, proper control holds and
21   handcuffing techniques, and other similar methods inherent in their employment
22   and training that were available to them, to ensure Plaintiff’s safety. To wit,
23   Defendants CHACON, PEARSON, and DOES 1 through 25 used improper tactics
24   against Plaintiff and escalated the need to use force, and increased the use of force
25   under situations likely to exacerbate the situation instead of controlling it and
26   protecting Plaintiff’s safety.
27         65.    As a legal result of Defendants’ acts and omissions as heretofore
28   described, Plaintiff was injured.

                              COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL

                                                12
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 13 of 15 Page ID #:13




1          66.    As a legal result of Defendants’ acts and omissions as heretofore
2    described, Plaintiff suffered physical and mental injuries and incurred medical bills
3    for health care services necessary to treat those injuries.
4          67.    Defendants, and each of them, committed the aforementioned acts and
5    omissions knowingly, willfully and maliciously, and with the intent to harm,
6    injure, vex, harass and oppress Plaintiff with conscious disregard to Plaintiff’s
7    known rights and deliberate indifference to the risk of injury to Plaintiff. By reason
8    thereof, Plaintiff seeks punitive and exemplary damages from Defendants
9    individually, in an amount according to proof.
10                              SIXTH CAUSE OF ACTION
11               (PUBLIC ENTITY LIABILITY – GOV’T CODE § 815.2)
12                                Against Defendant CITY.
13         68.    The CITY is liable for injuries proximately caused by acts or
14   omissions by its employees while acting within the course and scope of their
15   employment if the act or omission would have given rise to a cause of action
16   against that employee of his personal representative. Gov’t Code § 815.2.
17         69.    On or about the dates, time and places alleged herein, Defendants
18   CHACON, PEARSON, and DOES 1 through 50, inclusive, while acting in the
19   course and scope of their employment as Los Angeles Police Officers, and under
20   color of state law, did commit the acts and omissions described above.
21         70.    Defendants’ acts and omissions as heretofore described, proximately
22   caused Plaintiff’s serious injuries. Plaintiff incurred medical bills for health care
23   services necessary to treat those injuries.
24         71.    Accordingly, the CITY is liable to Plaintiff, for his injuries, for each
25   and every act and omission listed above that proximately caused said injuries. By
26   reason thereof, Plaintiff seeks special and general damages from Defendant CITY,
27   in an amount according to proof.
28   //

                              COMPLAINT FOR DAMAGES;
                               DEMAND FOR JURY TRIAL

                                                   13
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 14 of 15 Page ID #:14




1                                       PRAYER
2          WHEREFORE, Plaintiff prays judgment against Defendants and each of
3    them, as follows:
4          AS TO EACH CAUSE OF ACTION AS APPLICABLE
5          1.    For General damages according to proof;
6          2.    For Special damages according to proof;
7          3.    For Exemplary damages as provided by law, in an amount to be
8                proved against each individual Defendant; except CITY.
9          4.    For Attorney’s Fees pursuant to 42 U.S.C. § 1988;
10         5.    For Costs of suit;
11         6.    For such other and further relief as the Court may deem proper.
12
13   Dated: October 5, 2018               Jass Law
14
15
                                          _/s/ Jeremy Jass________________
16                                        Jeremy Jass
17
                                          Attorneys for Plaintiff,
                                          CHRISTIAN KIANDRE RUGLEY
18
19
20
21
22
23
24
25
26
27
28


                            COMPLAINT FOR DAMAGES;
                             DEMAND FOR JURY TRIAL

                                            14
 Case 2:18-cv-08617-R-JC Document 1 Filed 10/06/18 Page 15 of 15 Page ID #:15




1                             DEMAND FOR JURY TRIAL
2         Plaintiff CHRISTIAN KIANDRE RUGLEY hereby demands a trial by jury.
3
4    Dated: October 5, 2018            Jass Law

5
6                                      _/s/ Jeremy Jass________________
                                       Jeremy Jass
7
                                       Attorneys for Plaintiff,
8                                      CHRISTIAN KIANDRE RUGLEY
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                          COMPLAINT FOR DAMAGES;
                           DEMAND FOR JURY TRIAL

                                         15
